On Rehearing.
This cause was originally affirmed, for the reason that the only question presented was the decision of the trial court on the merits, no jury having been demanded, and, following all of the decisions relative to presumptions in favor of the findings of the lower court on the facts, an affirmance followed a consideration of the record. No opinion was found to be necessary.
On application for rehearing appellant's counsel files a brief insisting that the cause should be reversed, because there is no allegation or proof that the defendant was ordered to leave the premises by the party in possession within six months preceding the commencement of the prosecution. This would have been necessary under section 5554 of the Code of 1923, but the prosecution in the present case is brought under section 5560 of the Code of 1923, and charges the defendant with having willfully destroyed or injured an outstanding crop on the lands of another. It will be observed, therefore, that proof of previous warning is not necessary, and that appellant's counsel has entirely misconceived the character of the prosecution.
Application for rehearing overruled.